Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     This First Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of August 27, 2010, by and between
COMERICA BANK (“Bank”) and SANTARUS, INC. (“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of July 11, 2008 (as amended from time to time,
including by that certain Letter Agreement dated as of April 23, 2009 and that
certain Letter Agreement dated as of April 5, 2010, collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. The following defined terms in Section 1.1 of the Agreement hereby are
added, amended or restated as follows:
          “Liquidity” means the sum of Cash at Bank (or Bank’s Affiliates or
other third parties, in each case subject to a control agreement in form and
content reasonably acceptable to Bank and provided the Bank can view the
accounts’ balances on a daily basis), plus, following Bank’s receipt of
Borrower’s Board of Director’s-approved 2010 and 2011 budget (which Bank must,
in any case, receive by October 15, 2010), the Borrowing Base.
          “Revolving Maturity Date” means July 11, 2013.
     2. The Schedule is hereby replaced with the Schedule attached hereto.
     3. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     4. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
     5. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
               (a) this Amendment, duly executed by Borrower;
               (b) a Certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;
               (c) all reasonable Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts; and
               (d) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
     7. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

              SANTARUS, INC.
 
       
 
  By:   /s/ Debra P. Crawford
 
       
 
       
 
  Title:   SVP & CFO
 
       
 
            COMERICA BANK
 
       
 
  By:   /s/ Dennis Kim
 
       
 
       
 
  Title:   Vice President
 
       

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]

 